Citation Nr: 0418117	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  96-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, IL


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs disability pension benefits in 
the reduced amount of $2,000.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran appellant served on active duty from March 1944 
to December 1944.


When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2001, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) for readjudication.  A supplemental 
statement of the case was issued in August 2003, and the case 
was returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The basis for the Board's February 2001 remand was the 
failure of the RO to provide the veteran with notice of the 
laws and regulations governing waiver of the collection of an 
overpayment of VA benefits.  The RO was directed to issue a 
supplemental statement of the case containing those laws and 
regulations.  Although the RO did issue a supplemental 
statement of the case in August 2003, it did not contain the 
required laws and regulations.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the case must be 
remanded to the RO for re-adjudication of the veteran's claim 
and the issuance of a supplemental statement of the case 
containing the appropriate laws and regulations..  

In that regard, it is noted that the laws and regulations 
governing waiver state that recovery of the overpayment may 
be waived if the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  Fault of debtor;  Balancing of faults; Undue 
hardship; Defeat the purpose for which the VA benefits were 
intended; Unjust enrichment; and Changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (2003).

Secondly, one of the veteran's primary contentions, as most 
recently advanced by his representative in a statement 
submitted in January 2004, is that VA's insistence of 
recovery of the reduced overpayment of $2,000.00 would impose 
an undue financial burden upon him.  It is noted that the 
most recent financial information from the veteran is dated 
in July 1998, and as such is almost 6 years old.  The 
veteran's current financial status is therefore critical to 
the analysis of this case.  Consequently, it is incumbent 
upon VA to provide the veteran with an opportunity to submit 
updated financial information.  

The Board notes further that there was an Income Verification 
Match (IVM) folder that was created pursuant to the creation 
of the overpayment debt and the disposition of the claim for 
waiver.  The information in that folder is pertinent to the 
veteran's appeal, and as such, it must be considered by the 
Board.  Consequently, the IVM folder must be associated with 
the veteran's claims file and be made available to the Board 
for review consistent with privacy protection procedures and 
guidelines governing the transfer and receipt of such 
folders.  

Finally, it is unclear whether the reduced overpayment of 
$2,000.00 has already been collected by VA.  The 
ascertainment of that information could be important in the 
analysis of whether the collection of that overpayment would 
be inequitable.  Therefore, that information should be 
secured from appropriate VA sources and associated with the 
claims file.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC, with assistance from 
RO's Committee on Waivers and Compromises 
(Committee) should mail the veteran 
another financial status report and 
provide him the opportunity to complete 
and return the form.  A copy of the 
transmittal letter and any reply should 
be placed in the claims file.  

3.  The VBA AMC, with assistance from 
RO's Committee on Waivers and Compromises 
and Debt Management Center (DMC), Fort 
Snelling, Minnesota, should obtain a 
written accounting as to how much of the 
veteran's pension overpayment debt has 
heretofore been collected.  The 
accounting should be associated with the 
claims file.

4.  The IVM folder must be associated 
with the veteran's claims file and be 
made available to the Board for review 
consistent with privacy protection 
procedures and guidelines governing the 
transfer and receipt of such folders.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC through the 
Committee should readjudicate the claim 
of entitlement to a waiver of recovery of 
a pension overpayment.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal, including 38 U.S.C.A. § 5302 (West 
2002); and 38 C.F.R. §§ 1.963 and 1.965 (2003).  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


